Order of the County Court of Nassau county denying defendant’s motion to open default and set aside judgment reversed upon the law and the facts, with ten *695dollars costs and disbursements, and motion granted upon payment to plaintiff of thirty dollars costs and the disbursements taxed in the judgment. In our opinion the defendant’s default was not deliberate or intentional and is excusable. He meets the requirements of the rule as to merits. Appeal from judgment and from order denying motion to renew or reargue said motion dismissed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.